Citation Nr: 9904540	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-36 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic knee 
disorder.

2.  Entitlement to service connection for a chronic back 
disorder.

3.  Entitlement to service connection for a personality 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1995 to April 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 1996 from the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims seeking 
entitlement to service connection for a knee disorder; a back 
disorder and a personality disorder.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his or her claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.159 (1998).  This duty to 
assist involves obtaining relevant medical reports and 
examinations where indicated by the facts and circumstances 
of the individual case.  See Abernathy v. Principi, 3 Vet. 
App. 461 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Upon review of the evidentiary record, the Board finds that 
it is necessary to remand this case to schedule a Travel 
Board hearing.

The veteran checked off that she desired a hearing before a 
member of the Board in her VA form 9 substantive appeal of 
July 1996.  She also checked off that she desired either a 
Travel Board hearing or a hearing held before a local hearing 
officer.  A hearing before a local hearing officer was 
scheduled for October 1996, but the veteran apparently did 
not appear for this hearing. 

A written request for clarification of the veteran's hearing 
request was submitted to the veteran on October 2, 1998.  
This form gave the veteran the option of checking off either 
a statement indicating that she wanted a Travel Board hearing 
or that he no longer wanted a hearing.  This form also stated 
that if the veteran did not respond in 30 days, the Board 
would assume that she still desires a Travel Board hearing, 
and would make arrangements to schedule one.  The record 
contains no correspondence from the veteran within 30 days of 
the October 2, 1998 clarification date.  Thus, it is presumed 
that she desires a Travel Board hearing. 

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.  

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  The purpose of the REMAND is to accord the 
veteran due process of law.  No action is required of the 
veteran until she receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.
	



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


